Citation Nr: 1124353	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected thyroidectomy for goiter with residual scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO decision, which continued a noncompensable evaluation for service-connected thyroidectomy for goiter with residual scar.  

In August 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Winston-Salem, North Carolina RO.  A transcript of that proceeding has been associated with the claims folder.

In an October 2010 decision, the Board assigned separate 10 percent and 20 percent evaluations, effective August 1, 2007, to the Veteran's service-connected thyroidectomy for goiter with residual scar.  The Board also remanded the Veteran's claim for potentially higher separate disability ratings for that disability for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Additionally, the Board notes that the Veteran indicated at his August 2010 hearing that he believes he feels depressed due to his service-connected thyroidectomy for goiter with residual scar.  This issue was referred back to the RO for appropriate action in the October 2010 Board determination.  It does not appear that this issue was ever addressed.  As such, the issue of entitlement to service connection for depression, to include as secondary to service-connected thyroidectomy for goiter with residual scar has have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 



FINDING OF FACT

The available medical evidence of record reflects that the Veteran's thyroidectomy for goiter with residual scar manifested by complaints of fatigue, a residual scar, and the need for continuous medication for control.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected thyroidectomy for goiter with residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 (2008), 4.119, Diagnostic Codes 7902, 7903 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Board notes that the result of the RO's development indicates that the Veteran's service treatment records were likely lost in a 1973 fire at the National Personnel Records Center (NPRC) facility located in St. Louis, Missouri.  However, as the issue at hand involves the current severity of the Veteran's service-connected thyroidectomy for goiter with residual scar, the Board finds that these records would not be relevant to the issue on appeal.  The Veteran's available, relevant VA and private medical records are in the file.  The Veteran was issued a letter in November 2010, which requested that he submit Authorization and Consent to Release Information forms for medical treatment received at Heart and Vascular Center, Right Care, and any other private facilities.  The Veteran did not submit any such forms.  As such, the Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination in November 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected thyroidectomy for goiter with residual scar since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board notes that the Veteran's representative argued in a May 2011 Written Brief Presentation that this examination was inadequate and did not adhere to the Board's instruction in the October 2010 remand that the examiner should provide a rationale for any opinions expressed.  Specifically, the Veteran's representative argued that the examiner did not offer a rationale for his opinion that the Veteran's condition was cured.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board notes that the examiner reviewed the claims file, examined the Veteran, and considered his assertions.  It is clear from this examination report that the examiner's determination that the status of this disease was cured was based upon the clinical findings reported in this examination report, as well as the Veteran's assertions and a review of the claims file.  Therefore, the Board does not find that reliance on this examination in evaluating the current severity of the Veteran's service-connected thyroidectomy for goiter with residual scar is a violation of Stegall.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
 
The Board notes that a November 2005 rating decision granted service connection for thyroidectomy for goiter with residual scar and assigned a 0 percent evaluation, effective July 31, 2002, and a 30 percent evaluation, effective August 30, 2002.  A December 2006 rating decision proposed to decrease this 30 percent evaluation to 0 percent.  In a May 2007 rating decision, the RO decreased the evaluation of the Veteran's thyroidectomy for goiter with residual scar from 30 percent to 0 percent, effective August 1, 2007.  In an August 2007 rating decision, this 0 percent evaluation was continued.  By an October 2010 decision, the Board assigned a 20 percent evaluation for thyroidectomy for goiter with residual scar, effective August 1, 2007, under Diagnostic Code 7902, and a separate evaluation of 10 percent for thyroidectomy for goiter with residual scar, effective August 1, 2007, under Diagnostic Code 7903.  The Veteran is seeking a higher evaluation, or evaluations, for that disability.

Diagnostic Code 7902 evaluates nontoxic adenoma of the thyroid gland.  This diagnostic code assigns a 20 percent with disfigurement of the head or neck, and a noncompensable rating without disfigurement of the head or neck.  A note to this diagnostic code reads that if there are symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus, evaluate under the diagnostic code for the disability of that organ, if so doing would result in a higher rating under that diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7902 (2010).

Diagnostic Code 7903 provides for a 10 percent rating for hypothyroidism manifested by fatigability, or continuous medication required for control of symptoms.  A 30 percent disability rating is assigned for hypothyroidism characterized by fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

Most recently, the Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file.  The Veteran reported that he began taking Synthroid in 2009.  The course of this disability since onset was noted as stable, and his response to medication was noted as good.  The examiner noted that there was no history of hypertension, dizziness, syncope, angina, or fatigue.  The examiner noted that the Veteran had dyspnea on mild exertion.  It was noted that the Veteran had no gastrointestinal problems.  He was noted as having depression.  The examiner noted a surgical scar, which was not tender and without break downs.  The scar was noted as being a 15 centimeter curved, linear scar at the base of the neck in creases.  It was not tender, elevated, depressed, or adherent.  The examiner noted no evidence of congestive heart failure or pulmonary hypertension.  Upon physical examination, the examiner noted no evidence of recurrent laryngeal nerve damage, signs of slow speech, depression, signs of apathy, or evidence of psychosis.  The examiner noted no signs of tetany, myxedema, or increased intra-cranial pressure, nor does he have other signs of thyroid disease.  The examiner concluded by diagnosing the Veteran with non-toxic nodular goiters, status post thyroidectomy, euthyroid.  The status of this disease was noted as being cured with no complications.  There are no effects on the Veteran's usual occupation or resulting work problems. 

In November 2006, the Veteran underwent a VA scar examination and VA thyroid and parathyroid diseases examination.  At the VA scar examination, the examiner noted that the Veteran had a goiter removed in the late 1960's or early 1970's.  The surgical incision healed nicely and remains barely visible at the present time.  The examiner noted that the scar is asymptomatic.  The scar is in the anterior inferior neck and measures 12 centimeters in length and 1 to 3 millimeters in width.  There is no pain in the scar on examination.  There is no adherence to underlying tissue.  The texture of the skin of the scar is normal.  The scar was noted as stable.  There is no elevation or depression of the surface of the scar, and the scar feels superficial.  The examiner further noted that there is no inflammation, edema, or keloid formation.  The color of the scar is very slightly more red than the surrounding skin.  The scar does not cause any gross distortion or asymmetry.  There is no area of induration or inflexibility of the skin in the area of the scar.  The scar does not cause any limitation of motion or limitation of function.  The scar does not cause any disfigurement.  The Veteran was diagnosed with status post surgical removal of goiter, with asymptomatic scar.

At the November 2006 VA thyroid and parathyroid diseases examination, the examiner noted that the Veteran had not been on any thyroid medication for at least 20 to 25 years.  The examiner noted that the Veteran does not appear to have any lethargy or drowsiness.  The Veteran feels he can walk .75 mile.  He mows grass and drives.  The Veteran feels that his memory is quite poor.  He does not have slowness of speech.  He receives no treatment.  The Veteran reports that he often has slight difficulty in swallowing.  He feels as if there is something pressing in his throat.  However, bread, meat, and all other foods always go down and have never been stuck in his throat.  His appetite is good, and he feels that he has gained to 3 to 4 pounds in the past year.  His skin is warm and normal to the touch.  He does not have myxedema.  His reflexes are active and equal.  He does have a barely visible well-healed surgical scar in his anterior lower neck.  The examiner noted that the thyroid is not palpable, and no nodes are felt in his neck.  His muscle strength was noted as fairly good, and he does not have a tremor.  The Veteran was diagnosed with status post removal of goiter, with minimal residual.

The Board has also reviewed relevant private medical evidence that the Veteran has submitted.  In a September 2007 private treatment record from Heart and Vascular Center, it was noted that VA Medical Center (VAMC) labs brought in by the Veteran show that he is euthyroid.  However, he has experienced unexplained edema in the past, as well as depression - both of which could conceivably be thyroid related.  In a May 2008 private medical record from Pilot Medical Center, the Veteran was noted as having chronic fatigue.  In a December 2009 private treatment record from Majure Skin Care and Wellness Center, the Veteran was noted as having thyroid nodules and calcifications suggesting goiter.  In a February 2010 letter from a certified physician's assistant at this facility, it was noted that the Veteran had been seen for emphysema and had thyroid nodules/calcifications.  Thyroid laboratory work was pending.  It was noted that the Veteran had been experiencing increasing fatigue, cough, dyspnea, and nervousness.  In a March 2010 letter from this same physician's assistant, it was noted that the Veteran was found to have slightly elevated TSH or labs and he was placed on Synthroid.  In an August 2010 letter from this physician's assistant, it was noted that recent laboratory results showed abnormal thyroid blood levels, causing the Veteran to be placed on Synthroid.  It was further noted that the Veteran had had episodes of depression and nervousness.  The physician's assistant stated that it is at least as likely as not that the Veteran's depression is related to the thyroidectomy/thyroid issues.  Abnormal thyroid levels related to thyroid abnormalities are highly suspect to changes with depression/depressed mood.  It was noted that the Veteran suffers from flat affect and decreased energy levels also often associated with thyroid disorders.  In a July 2010 VA treatment record, the Veteran was diagnosed with hypothyroidism.  

At the August 2010 hearing, the Veteran reported that he feels weak from what he believes to be his thyroid problem and that he is currently prescribed Synthroid for this disability.

With regard to assigning an increased evaluation under Diagnostic Code 7902, the Board notes that the Veteran has already been assigned a 20 percent evaluation under this diagnostic code.  As 20 percent is the maximum evaluation available under this diagnostic code, the Board finds that an increased evaluation cannot be assigned under Diagnostic Code 7902.  38 C.F.R. § 4.119, Diagnostic Code 7902 (2010).

As noted above, however, a note to Diagnostic Code 7902 reads that if there are symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus, evaluate under the diagnostic code for the disability of that organ, if so doing would result in a higher rating under that diagnostic code.  The Board notes that the Veteran was noted in a February 2007 private treatment as having left vocal cord weakness and probable reflux.  The examining physician stated that his hoarseness could certainly be related to some nerve edema or stretching of the nerve associated with his goiter removal several years ago at VA.  While the Board has considered this private treatment record, the Board finds the remaining medical evidence of record simply does not show that the Veteran's service-connected thyroidectomy for goiter with residual scar has resulted in symptoms due to pressure on adjacent organs.  No such conclusion has been noted in any of the aforementioned VA examination reports.  It was specifically noted in the November 2010 VA examination report that the status of this disease is cured with no complications.  Moreover, the Board finds the physician's use of the phrase "could certainly be related" to be more speculative than definitive.  The Court has held that a medical link that is only speculative, general or inconclusive in nature, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Finally, the Board notes that, while Diagnostic Code 6516 does provide for compensable evaluations for hoarseness, this diagnostic code also requires inflammation of cords or mucous membrane for a compensable evaluation.  As the Veteran has not been shown to have inflammation of cords or mucous membrane as a result of his service-connected thyroidectomy for goiter with residual scar, a compensable evaluation is not available under this diagnostic code.  As such, for the aforementioned reasons, the Board finds that an increased rating is not warranted for symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus.

With regard to assigning an increased evaluation under Diagnostic Code 7902, there is no clinical evidence of record reflecting that the Veteran has constipation or mental sluggishness, as required for an increased evaluation of 30 percent under Diagnostic Code 7903.  The Board again notes that the Veteran has reported experiencing depression as a result of his service-connected disability; however, that matter has been referred to the AOJ for initial consideration.  Additionally, there is no clinical evidence of record reflecting that the Veteran's service-connected thyroidectomy for goiter with residual scar is manifested by symptoms of muscular weakness, weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), or sleepiness.  As such, an increased evaluation is not warranted under Diagnostic Code 7903.  The Board has also considered alternative diagnostic codes under which the Veteran may obtain an increased evaluation.  Specifically, the Board has considered whether an increased rating is available under the schedule for rating disabilities of the skin. 

With regard to Diagnostic Code 7800, the schedule for rating disabilities of the skin was changed, effective August 30, 2002.  As the Veteran's claim for an increased evaluation was received in 2006, any regulation changes made prior to the August 30, 2002 changes are irrelevant for the purposes of this claim.  The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  However, as this amendment applies to applications for benefits received by VA on or after October 23, 2008, these changes do not apply to the claim currently under consideration.    

With regard to Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

According to Note (1), the eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1) (2008).

Upon review of the relevant medical evidence of record, the Board notes that the medical evidence of record does not reflect that the Veteran's scar manifests in any of the characteristics of disfigurement required under Diagnostic Code 7800 for a compensable evaluation.  As such, an increased evaluation is not available under Diagnostic Code 7800.

The Board has reviewed the remaining diagnostic codes relating to diseases of the skin and the endocrine system but finds Diagnostic Codes 7902 and 7903 are the most appropriate diagnostic codes to apply in this case and that an increased evaluation is not available for the Veteran's complaints under any other relevant diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7832 (2008); 38 C.F.R. § 4.119, Diagnostic Codes 7902, 7903 (2010).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected thyroidectomy for goiter with residual scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for thyroidectomy for goiter with residual scar.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.


ORDER

Entitlement to an increased rating for service-connected thyroidectomy for goiter with residual scar is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


